The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Notice to Applicant
In response to the communication received on 08/01/2022, the following is a Non-Final Office Action for Application No. 17025596.  

Status of Claims
Claims 1-7, 10-16 and 19-24 are pending.
Claims 8-9 and 17-18 are cancelled. 
Claims 19-24 are new. 

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Urhan (US 20060184940 A1) hereinafter referred to as Urhan in view of Anderson et al. (US 20160188653 A1) hereinafter referred to as Anderson.  

Urhan teaches:
Claim 1. A method of validating tasks in a change management process, the method comprising: 
receiving a change request, wherein the change request is associated with one or more tasks, wherein the change request is defined through one or more attributes (¶0026 A task may provide an undo task that undoes the effects of its execution. In one embodiment, an undo task can undo the effects of execution whether the original execution was successful or not. For example, an undo task may be performed after a task leaves the system in an inconsistent state. Thus, the undo task should be resilient and not be surprised in case of such inconsistencies. It should be implemented so that it tries to rollback everything the original task has done in a best effort manner. In one embodiment, an undo task is obtained and durably stored by a task management module just before the original task is peformed by calling task's computeUndoTask method. A null return value indicates that no undo task exists and therefore the task cannot be undone once executed.); 
tracking status of each task of the one or more tasks, wherein the tracking checks completion of each of the task associated with the change request (¶0040 For a composite task it means that all of the tasks it contains have successfully executed on all of the systems to which they were targeted. The status of a task is "failed" if it is known that the task has failed on at least one system where it is targeted. The status of a task is "unknown" if it is not known whether the task has failed or succeeded. By way of example, this can occur if a distributed or composite task has not yet executed on all systems),
wherein the tracking comprises: blocking the update in the status of the change request in case of any error in the completion of the task; and generating an alert towards the error in the status of the change request (¶0026 A task may provide an undo task that undoes the effects of its execution. In one embodiment, an undo task can undo the effects of execution whether the original execution was successful or not. For example, an undo task may be performed after a task leaves the system in an inconsistent state. Thus, the undo task should be resilient and not be surprised in case of such inconsistencies. It should be implemented so that it tries to rollback everything the original task has done in a best effort manner. In one embodiment, an undo task is obtained and durably stored by a task management module just before the original task is peformed by calling task's computeUndoTask method. A null return value indicates that no undo task exists and therefore the task cannot be undone once executed.); 
updating status of the change request according to the tracking status of each of the task , wherein the update is enabled in the status of the change request in case of no error in the completion of the task (¶0032 In step 800 the composite task is validated. In one embodiment, the implementation of CompositeTask iterates over all the subtasks recursively and validates them. If any subtask validation fails, the execution of the composite task fails, too. If a different validation behavior is needed the CompositeTask can be subclassed and the validate method redefined. The task manager iterates over all the subtasks (recursively) and executes each subtask (step 802) on the primary system. As each subtask is performed (or before or after reach subtask is performed), the undo task for each subtask can be obtained (step 804). In one embodiment, the undo task for the composite task is another composite task that contains all of the obtained undo tasks in reverse order. In aspects of these embodiments, if a task with no undo task has been performed all of the previous undo tasks that have been obtained are discarded. If the execution of a subtask on the primary system fails, the undo task can be performed (not shown). ¶0040 The Result interface 900 implemented by each result class specifies an abstract getStatus method which each subclass implements. In one embodiment, the returned status can indicate failure, success or an unknown result. The status of a task is "success"only if the task has executed successfully everywhere it is supposed to execute. For a local task this means that the task was successfully executed on the only primary system. For a distributed task it means the task has executed successfully on the primary and all secondary systems. For a composite task it means that all of the tasks it contains have successfully executed on all of the systems to which they were targeted…). 
Although not explicitly taught by Urhan, Anderson teaches in the analogous art of updating progression of performing computer system maintenance:
receiving a change request (¶¶0031-0032 In other embodiments, OS daemon 115 on managed computer system 110 receives information from change and configuration management system 120. For example, OS daemon 115 receives information by using commands: “receive change ID” and “receive task list”. Referring to FIG. 2, change owner 140 creates a change request at step 241. Change owner 140 creates the tasks within the change request at step 243; each of the tasks has scheduled start and stop dates/times. At step 245, change owner 140 authorizes the change request and saves the change request on change management system 121 which is one of primary components of change and configuration management system 120. Further referring to FIG. 2, change owner 140 views updated task information on change management system 121 at step 247.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the updating progression of performing computer system maintenance of Anderson with the system for composite task framework of Urhan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Urhan ¶0005 teaches that it is desirable to have a means for tracking tasks that allows for the detection and undoing of failed tasks, whether those tasks are composed of other tasks and/or are distributed; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Urhan Abstract teaches determining an undo task for each subtask in a plurality of subtask for the composite task; performing each one of the plurality of subtasks; performing the associated undo task for each subtask that was performed if the performing of any subtask in the plurality of subtasks fails, and Anderson Abstract teaches in response to change request is found, the computer system receives from the change implementer a command with a current date and time and matches the command to one or more tasks within the change request; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Urhan at least the above cited paragraphs, and Anderson at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the updating progression of performing computer system maintenance of Anderson with the system for composite task framework of Urhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Urhan teaches:
Claim 2. The method as claimed in claim 1, wherein the change request is associated with one of a product in an enterprise, a service facilitated through an enterprise (¶0022 A distributed task is performed on a primary system and one or more secondary systems to which it is distributed. In one embodiment, a distributed task object is physically distributed via a Java Message Service (JMS) topic to the secondary systems and then performed locally on each. In one embodiment, a distributed task is sent to secondary systems only after it has successfully been performed on the primary system --if it fails during validation or execution, the task is not distributed.).

Urhan teaches:
Claim 3. The method as claimed in claim 1, wherein the one or more attributes comprise a change request number, a change request type, an expected start date, short description of the change request, detailed description of the change request, closure information (¶0040 For a composite task it means that all of the tasks it contains have successfully executed on all of the systems to which they were targeted. The status of a task is "failed" if it is known that the task has failed on at least one system where it is targeted. The status of a task is "unknown" if it is not known whether the task has failed or succeeded. By way of example, this can occur if a distributed or composite task has not yet executed on all systems.).

Urhan teaches:
Claim 4. The method as claimed in claim 1, wherein the one or more tasks comprises at least one of an implementation task, and a testing task created as a sub-task for validating the implementation task (¶0020 In various embodiments, an instance of a concrete task is created and provided to a task manager for execution. In one embodiment, the instance is validated before it is performed by invoking its validate method. In one embodiment, if the instance's execute method indicates failure of the task, an undo task can be invoked. Details of task execution are provided below.).

Urhan teaches:
Claim 5. The method as claimed in claim 1, wherein the status of the one or more tasks comprises an assigned status, performing status, validating status, a closed status, or a cancelled status (¶0028 In one embodiment, the execution is foregone and an exception is returned to the caller (not shown) if the validation method fails. If validation succeeds, the computeUndoTask method is invoked (phase 604). This method returns an undo task if there is one. Otherwise it returns null. The undo task can be stored for possible invocation later.  Claims 1&9: A method for performing a composite task, comprising: determining an undo task for each subtask in a plurality of subtasks for the composite task; performing each subtask in the plurality of subtasks; performing the associated undo task for each subtask that was performed if the performing of any subtask in the plurality of subtasks fails; and wherein a subtask is one of: a local subtask, a distributed subtask, and a composite subtask…. The method of claim 1, further comprising: validating the composite task by validating each one of the plurality of subtasks).

Urhan teaches:
Claim 6. The method as claimed in claim 1, wherein the status of the change request comprises create a new change request, open change request, closed change request, or cancelled change request (¶0039 The overall status of a distributed task depends on the status of individual executions of that task on different servers. Likewise the status of a composite task depends on the status of subtasks that make it up. If the task is distributed, the result is an instance of DistributedResult 904. The DistributedResult includes a mapping from server/system names to LocalResults. If the task composite with no DistributedTasks, the result is a LocalCompositeResult 906 (which is an instance of LocalTask).).
Although not explicitly taught by Urhan, Anderson teaches in the analogous art of updating progression of performing computer system maintenance:
cancelled change request (¶0028 In other embodiments, change and configuration management system 120 determines whether a scheduled stop time of a task is reached. In response to determining that the scheduled stop time of the task is reached, change and configuration management system 120 may send change implementer 130 a warning (for example, “back out the change now” or “running out of time”), automatically log out change implementer 130, cancel the change request, or mark the change request as “failed”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the updating progression of performing computer system maintenance of Anderson with the system for composite task framework of Urhan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Urhan ¶0005 teaches that it is desirable to have a means for tracking tasks that allows for the detection and undoing of failed tasks, whether those tasks are composed of other tasks and/or are distributed; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Urhan Abstract teaches determining an undo task for each subtask in a plurality of subtask for the composite task; performing each one of the plurality of subtasks; performing the associated undo task for each subtask that was performed if the performing of any subtask in the plurality of subtasks fails, and Anderson Abstract teaches in response to change request is found, the computer system receives from the change implementer a command with a current date and time and matches the command to one or more tasks within the change request; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Urhan at least the above cited paragraphs, and Anderson at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the updating progression of performing computer system maintenance of Anderson with the system for composite task framework of Urhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Urhan teaches:
Claim 7. The method as claimed in claim 1, wherein the tracking comprises tracking the status of each of the at one or more levels in the change management process, wherein the one or more levels comprises a predefined hierarchy in an enterprise facilitating the change management process (¶0019 FIG. 1 illustrates a task class hierarchy in accordance to various embodiments. Italic typeface is used to indicate abstract classes and methods. The Task abstract class 100 has a task identifier id and an associated getId method to identify the particular instances of the task. In one embodiment, each task object has a unique identifier. The Task class also specifies two abstract methods: validate and computeUndoTask which are to be implemented by subclasses. In one embodiment, the implementation of the validate method can verify that the task execution makes sense (e.g., will probably not fail). The implementation of the execute method is where the actual task execution logic is defined. Invoking an execute method on a task causes the task to be performed.).

As per claims 10-16, the system tracks the method of claims 1-7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-7 are applied to claims 10-16, respectively.  Urhan discloses that the embodiment may be found as a system (Fig. 7 and ¶0041).

Urhan teaches:
Claim 19. The method as claimed in claim 1, further comprising generating the one or more tasks assigned to a set of peers in a predefined hierarchy in an enterprise, wherein the one or more tasks comprise at least a main task of a first task, a sub task of the main task, and a second task of the first task, and wherein the sub task and the second task are generated for validating completion of the main task and the first task respectively (¶0028 In one embodiment, the execution is foregone and an exception is returned to the caller (not shown) if the validation method fails. If validation succeeds, the computeUndoTask method is invoked (phase 604). This method returns an undo task if there is one. Otherwise it returns null. The undo task can be stored for possible invocation later.  Claims 1&9: A method for performing a composite task, comprising: determining an undo task for each subtask in a plurality of subtasks for the composite task; performing each subtask in the plurality of subtasks; performing the associated undo task for each subtask that was performed if the performing of any subtask in the plurality of subtasks fails; and wherein a subtask is one of: a local subtask, a distributed subtask, and a composite subtask…. The method of claim 1, further comprising: validating the composite task by validating each one of the plurality of subtasks.).

Urhan teaches:
Claim 20. The method as claimed in claim 1, further comprising generating a project implementation report based on the completion of the task (¶0033 In one embodiment, distribution occurs after all the subtasks have executed on the primary system successfully. Before the distribution occurs the local subtasks which need to be distributed can be removed from the composite task. The beforeDistribute method of each distributed subtask is called (step 806) and each distributed task is serialized and forwarded to a secondary system for execution (step 808). Then the results of performing each distributed subtask are collected in step 810.).

Although not explicitly taught by Urhan, Anderson teaches in the analogous art of updating progression of performing computer system maintenance:
Claim 21. The method as claimed in claim 1, further comprising transmitting a notification to a concerned peer from the set of peers for resolution of a pending action, based on the error in the status of the change request (¶0020 At decision block 211, change and configuration management system 120 determines whether the change request is found. In response to not finding the change request (No branch of decision block 211), at step 213, OS daemon 115 on managed computer system 110 displays a waning. For example, the warning notifies change implementer 130 that no change request is found. In other embodiments, OS daemon 115 may redirect change implementer 130 onto change and configuration management system 120 to check status of the change request that change implementer 130 is expecting to work on.  ¶0032 Referring to FIG. 2, change owner 140 creates a change request at step 241. Change owner 140 creates the tasks within the change request at step 243; each of the tasks has scheduled start and stop dates/times. At step 245, change owner 140 authorizes the change request and saves the change request on change management system 121 which is one of primary components of change and configuration management system 120. Further referring to FIG. 2, change owner 140 views updated task information on change management system 121 at step 247.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the updating progression of performing computer system maintenance of Anderson with the system for composite task framework of Urhan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Urhan ¶0005 teaches that it is desirable to have a means for tracking tasks that allows for the detection and undoing of failed tasks, whether those tasks are composed of other tasks and/or are distributed; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Urhan Abstract teaches determining an undo task for each subtask in a plurality of subtask for the composite task; performing each one of the plurality of subtasks; performing the associated undo task for each subtask that was performed if the performing of any subtask in the plurality of subtasks fails, and Anderson Abstract teaches in response to change request is found, the computer system receives from the change implementer a command with a current date and time and matches the command to one or more tasks within the change request; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Urhan at least the above cited paragraphs, and Anderson at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the updating progression of performing computer system maintenance of Anderson with the system for composite task framework of Urhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

As per claims 22-24, the system tracks the method of claims 19-21, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 19-21are applied to claims 22-24, respectively.  Urhan discloses that the embodiment may be found as a system (Fig. 7 and ¶0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURTIS GILLS/Primary Examiner, Art Unit 3624